EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (the “Agreement”), is made and is effective
as of July 1, 2007 (the “Effective Date”), by and between Blue Holdings, Inc., a
Nevada corporation (the “Company”), and Glenn S. Palmer, a resident of the State
of New Jersey (“Executive”).


PRELIMINARY STATEMENTS


A. The Company desires to employ Executive in the capacity of Chief Executive
Officer and President, upon the terms and conditions hereinafter set forth; and
 
B. Executive is willing to enter into this Agreement with respect to his
employment and services upon the terms and conditions hereinafter set forth.
 
Now, therefore, for good, valuable and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, now agree as follows:
 
STATEMENT OF AGREEMENT
 
1. Term of Employment. The term of employment under this Agreement shall
commence on the Effective Date and shall expire on December 31, 2010 (the
“Expiration Date”), unless such employment is terminated or extended prior to
the expiration of said period as hereinafter provided. Subject to the provisions
of Section 8 of this Agreement, this Agreement and the employment of Executive
hereunder shall be automatically renewed for successive renewal periods of one
(1) year each (each, a “renewal period”), upon and subject to the terms and
conditions hereof, commencing on the Expiration Date and on each anniversary of
the Expiration Date thereafter, unless either party hereto gives the other party
hereto notice of such former party’s intent to terminate this Agreement and
Executive’s employment hereunder at least ninety (90) days prior to the
Expiration Date or the end of any renewal period.
 
2. Duties of Executive.
 
2.1. During the term of this Agreement Executive shall serve as the President
and Chief Executive Officer of the Company. Executive agrees that during the
term of this Agreement, he will devote his full professional and
business-related time, skills and efforts to the businesses of the Company. In
addition, Executive shall devote all necessary time and efforts in the
performance of such duties for the benefit of the Company and its affiliates as
is consistent with Executive’s position or related thereto and as may be
assigned to him from time to time by the Board of Directors of the Company
(“Board”). Executive shall devote his full professional and business skills to
the Company as his primary responsibility. Executive may engage in personal,
passive investment activities provided such activities do not interfere with the
performance of his duties hereunder or violate the provisions of the Employee
Proprietary Information and Inventions Agreement attached hereto as Exhibit A.
 
Page 1

--------------------------------------------------------------------------------


 
2.2. Within ninety (90) days of the Effective Date the Company shall cause
Executive to be elected to its Board and at each annual meeting of its
shareholders during the term hereof the Company shall nominate Executive for
re-election to its Board.
 
3. Compensation.
 
3.1. Base Salary. The Company shall pay Executive as follows: $87,500 for the
third quarter of fiscal 2007; $87,500 for the fourth quarter of fiscal 2007; and
at an annual rate of Four Hundred Thousand Dollars ($400,000) (the “Base
Salary”) for the remainder of the term of employment. Executive’s Base Salary
shall be reviewed by the Board (or a committee thereof) on an annual basis no
later than January 15 of each year commencing 2008 to determine if Executive’s
Base Salary should be increased. Executive’s Base Salary shall be subject to all
appropriate federal and state withholding taxes and shall be payable in
accordance with the Company’s standard payroll practices for executive
employees.
 
3.2. Annual Bonus. (a) Executive shall be eligible to receive an annual bonus
(the “Bonus”) equivalent to 2.5% of the Company’s earnings before interest,
taxes, depreciation and amortization (EBITDA) for each calendar year during the
term commencing with 2008, which shall be paid no later than March 31st of the
following year. Executive shall be eligible to receive a bonus for the period
ended December 31, 2007, if any, as determined by the Compensation Committee of
the Board by January 31, 2008 and paid no later than March 31, 2008. Except in
the case of termination for cause, expiration or termination of Executive’s
employment shall not relieve the Company of the obligation to pay any Bonus, or
portion thereof, due Executive in respect of the year during which this
Agreement terminates or expires.
 
(b) Notwithstanding anything to the contrary contained in this Agreement other
than Section 3.2(c), in the event that this Agreement or Executive’s employment
hereunder shall terminate or expire for any reason whatsoever during any
particular year, any Bonus which might otherwise have been payable to Executive
in respect of such year shall be pro rated based on the period of Executive’s
employment hereunder during such year, and such pro rated amount (i.e., in
respect of the portion of such year during which Executive performed services
hereunder prior to the expiration or termination hereof) shall be payable in
accordance with the provisions of Section 9.4.
 
(c) Notwithstanding anything to the contrary contained in this Agreement, in the
event that the Company shall terminate this Agreement or the employment of
Executive hereunder for cause, as defined in Section 8 below, no Bonus shall be
payable to Executive in respect of the year of the Company during which such
termination occurs.
 
3.3. Stock Options. Executive shall be granted an option to purchase 625,000
shares of the Company’s Common Stock at an exercise price per share of $1.40
(the “Option”). The Option will be subject to the terms and conditions set forth
in a stock option agreement between the Company and Executive. Executive shall
vest in 125,000 shares on the date of grant and 125,000 shares on each six-month
anniversary of the date of grant thereafter until fully vested.
 
Page 2

--------------------------------------------------------------------------------


 
4. Benefits. During Executive’s term of employment hereunder, Executive and, to
the extent applicable, Executive’s spouse, dependents and beneficiaries, shall
be allowed to enjoy and participate in all benefit plans and programs, including
improvements or modifications of the same, which are now, or may hereafter be,
available to other executive employees of the Company. Such benefit plans and
programs shall be similar to and consistent with the Company’s past practice and
shall include, without limitation, medical insurance, disability insurance,
vacation and sick leave plan, and such similar benefits, plans and programs as
may be maintained by the Company. The Company shall not, however, be obligated
to institute, maintain, or refrain from changing, amending, or discontinuing,
any such benefit plan or program, so long as such changes are similarly
applicable to executive employees generally.
 
5. Vacations. The Executive shall be entitled to four (4) weeks of paid vacation
annually; provided, however, that Executive shall not be entitled to utilize
more than two consecutive weeks of vacation at any time without board approval;
and provided, further, that Executive shall not be entitled to use any vacation
days for the six-month period beginning on the Effective Date. The Executive
shall also be entitled to all paid holidays given by the Company to its senior
executives.
 
6. Reimbursement of Expenses. The Company recognizes that Executive will incur
legitimate business expenses in the course of rendering services to the Company
hereunder. Accordingly, during the term of this Agreement, Executive shall be
entitled to receive reimbursement, upon presentation of receipts or other
adequate documentation, for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the policies
of the Company as in effect from time to time. In addition, during the term of
this Agreement, Executive shall be entitled to receive reimbursement in an
amount up to and not to exceed $2,000 per month for all expenses incurred by him
with respect to his personal automobile including, without limitation, lease
payments, insurance, tolls, parking, maintenance, repairs and gas.
 
7. Housing/Travel. The Company will provide Executive a furnished apartment or
comparable living space in Los Angeles, California suitable to his position for
the initial twelve months of the term of this Agreement. Executive agrees that
he will establish a permanent place of abode within twenty miles of Los Angeles,
California no later than the one year anniversary of the Effective Date.
Additionally, the Company will pay for no more than two coach or economy class
round trip tickets from Los Angeles to New Jersey for Executive to visit with
his family for no more than two weekends, per month prior to Executive’s
relocation to Los Angeles, California.
 
8. Termination. The employment relationship between Executive and the Company
created hereunder shall terminate before the expiration of the stated term of
this Agreement only upon the occurrence of any one of the following events:
 
8.1. Death or Permanent Disability. The death or Permanent Disability of
Executive shall automatically terminate this Agreement. For the purpose of this
Agreement, the “Permanent Disability” of Executive shall mean Executive’s
inability, because of his injury, illness, or other incapacity (physical,
emotional or mental), to perform the essential functions of the position
contemplated herein, with or without reasonable accommodation to Executive with
respect to such injury, illness or other incapacity, for a continuous period of
one hundred and fifty (150) days or for one hundred and eighty (180) days out of
a continuous period of three hundred and sixty (360) days. Such Permanent
Disability shall be deemed to have occurred on the one hundred and fiftieth
(150th) consecutive day or on the one hundred eightieth (180th) day within the
specified period, whichever is applicable.
 
Page 3

--------------------------------------------------------------------------------


 
8.2. Termination for Cause. The following events, which for purposes of this
Agreement shall constitute “Cause” for termination by the Company:
 
(a) a material breach of any provision of this Agreement and the failure by
Executive to cure such breach within ten 10 days written notice to Executive of
the particular details thereof other than any breach and failure to cure
resulting from the death or disability of Executive;
 
(b) a material breach of the Employee Proprietary Information and Inventions
Agreement executed by Executive;
 
(c) conviction of, or a plea of nolo contendere for, any felony criminal offense
or any offense involving dishonesty or moral turpitude;
 
(d) engaging in dishonest or fraudulent activities which are injurious to the
Company;
 
(e) refusal to follow any lawful material directive of the Board and failure to
cure the same within ten days of written notice thereof other than a failure to
perform or cure resulting from the death or disability of Executive;
 
(f) any act or failure to act constituting gross negligence or willful
misconduct which is injurious to the Company other than any action or failure to
act resulting from the death or disability of Executive; or
 
(g) breach of a fiduciary duty to the Company which involves personal profit.
 
Any notice of discharge shall describe with reasonable specificity the cause or
causes for the termination of Executive’s employment, as well as the effective
date of the termination (which effective date may be the date of such notice).
If the Company terminates Executive’s employment for any of the reasons set
forth above, the Company shall have no further obligations hereunder from and
after the effective date of termination (other than as set forth below) and
shall have all other rights and remedies available under this or any other
agreement and at law or in equity.
 
8.3. Termination by the Company Without Cause. The provision by the Company of
at least thirty (30) days’ prior written notice to Executive.
 
Page 4

--------------------------------------------------------------------------------


 
8.4. Termination for Good Reason. The following events, which for purposes of
this Agreement shall constitute “Good Reason” for termination by Executive:
 
(a) the assignment to Executive of any duties materially inconsistent with his
positions, duties, responsibilities and status with the Company, or a material
change in his reporting responsibilities, or titles as of the Effective Date, or
any removal of Executive from or any failure to re-elect Executive to any such
positions, except in connection with the expiration of the term of this
Agreement or the termination of his employment for Cause, death, Disability, or
retirement, or by Executive other than for Good Reason; or
 
(b) a reduction in Executive’s base salary or any significant reduction in the
aggregate value of Executive’s benefits (unless such reduction is pursuant to a
general change in benefits applicable to all similarly situated employees of the
Company and its affiliates);
 
provided, however, that prior to Executive’s termination of employment under
this Section 8.4, Executive must give written notice to the Company of any such
event and such event remains uncorrected for thirty (30) days following such
written notice.
 
8.5. Voluntary Termination by Executive. The provision by Executive of at least
thirty (30) days’ prior written notice to the Company.
 
9. Compensation Upon Termination.
 
9.1 General. Upon the termination of Executive’s employment under this Agreement
before the expiration of the stated term hereof for any reason or upon the
expiration of the stated term, Executive shall be entitled to (a) the unpaid
Base Salary earned by him before the effective date of termination or
expiration, as provided in Section 3.1, prorated on the basis of the number of
full days of service rendered by Executive during the year to the effective date
of termination, (b) any accrued, but unpaid, vacation or sick leave benefits,
and (c) any authorized but unreimbursed business expenses.
 
9.2 Termination Without Cause or for Good Reason. If the employment relationship
is terminated (a) by the Company for any reason other than Executive’s death or
Permanent Disability or for Cause, or (b) by Executive for Good Reason, then
Executive shall be entitled to receive as a severance payment an amount equal to
12 months Base Salary plus a pro-rated bonus for the year during which such
termination occurs. The Company shall also maintain medical coverage for
Executive until the earlier of (i) the end of the 12-month period described
above and (ii) Executive obtaining alternate medical insurance coverage.
 
9.3 Termination For Cause, Death or Disability; Expiration of Term. If the
employment relationship hereunder (i) is terminated by the Company for Cause or
Executive’s death or Permanent Disability, (ii) is terminated voluntarily by
Executive, or (iii) expires by its terms on the Expiration Date or the end of
any renewal period pursuant to a party’s provision of written notice of
non-renewal to the other at least ninety (90) days prior to the Expiration Date
or the end of any renewal period, Executive shall not be entitled to any
severance compensation, except as provided in Section 9.1.
 
Page 5

--------------------------------------------------------------------------------


 
9.4 Payment of Compensation. All compensation payable pursuant to termination
shall be payable to Executive in a lump sum payment within thirty (30) days
immediately following the effective date of Executive’s termination.
 
10. Property of Company. Executive acknowledges that from time to time in the
course of providing services pursuant to this Agreement Executive shall have the
opportunity to inspect and use certain property, both tangible and intangible,
of the Company, and Executive hereby agrees that such property shall remain the
exclusive property of the Company, and Executive shall have no right or
proprietary interest in such property, whether tangible or intangible,
including, without limitation, Executive’s customer and supplier lists, contract
forms, books of account, computer programs and similar property.
 
11. Equitable Relief. Executive acknowledges that the services to be rendered by
him are of a special, unique, unusual, extraordinary, and intellectual
character, which gives them a peculiar value, and the loss of which cannot
reasonably or adequately be compensated in damages in an action at law, and that
a breach by him of any of the provisions contained in this Agreement will cause
Company irreparable injury and damage. Executive further acknowledges that he
possesses unique skills, knowledge and ability and that a breach of the
provisions of this Agreement or the Employee Proprietary Information and
Inventions Agreement would be extremely detrimental to Company. By reason
thereof, Executive agrees that Company shall be entitled, in addition to any
other remedies it may have under this Agreement or otherwise, to seek injunctive
and other equitable relief to prevent or curtail any breach of this Agreement by
him all without the necessity of proving the amount of any actual damage to the
Company or any affiliate thereof resulting therefrom; provided, however, that
nothing contained in this section shall be deemed or construed in any manner
whatsoever as a waiver by the Company of any of the rights which the Company may
have against Executive at law, in equity, by statute or otherwise arising out
of, in connection with or resulting from Executive’s breach of any of his
covenants, agreements, duties or obligations hereunder.
 
12. Successors Bound. This Agreement shall be binding upon Company and
Executive, their respective heirs, executors, administrators or successors in
interest.
 
13. Severability and Reformation. The parties hereto intend all provisions of
this Agreement to be enforced to the fullest extent permitted by law. If,
however, any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its
severance.
 
Page 6

--------------------------------------------------------------------------------


 
14. Integrated Agreement. This Agreement constitutes the entire Agreement
between the parties hereto with regard to the subject matter hereof, and there
are no agreements, understandings, specific restrictions, warranties or
representations relating to said subject matter between the parties other than
those set forth herein or herein provided for.
 
15. Notices. Any notice required to be given or delivered to the Company or
Executive shall be in writing and addressed to the below addresses, as
applicable, or at such other addresses as shall be specified by the parties by
like notice. All notices shall be deemed effectively given upon personal
delivery, (a) five (5) days after deposit in the United States mail by certified
or registered mail (return receipt requested), (b) two (2) business day after
its deposit with any return receipt express courier (prepaid), or (c) one (1)
business day after transmission by facsimile.



 
If to the Company:
If to Executive:    
5804 E. Slauson Avenue
33 Great Hall Road
   
Commerce, CA 90040
Mahwah, New Jersey 07430
   
Fax - 323-725-5524
         


With, in the case of Executive, a copy to:
 
Vincent J. McGill, Esq.
Eaton & Van Winkle LLP
3 Park Avenue
New York, New York 10016
Fax - 212 779 9928

 
16. Further Actions. Whether or not specifically required under the terms of
this Agreement, each party hereto shall execute and deliver such documents and
take such further actions as shall be necessary in order for such party to
perform all of his or its obligations specified herein or reasonably implied
from the terms hereof.
 
17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to its
conflict of law principles.
 
18. Assignment. This Agreement is personal to Executive and may not be assigned
in any way by Executive without the prior written consent of the Company. This
Agreement shall not be assignable or delegable by the Company, other than to an
affiliate of Company, provided, however, if there is a change of control of the
Company, the Company may assign its rights and obligations hereunder to the
person, corporation, partnership or other entity that has gained such control.
 
19. Counsel. Executive acknowledges that Executive has been advised to consult
with legal counsel prior to signing this Agreement, and that Executive has
consulted with legal counsel prior to signing this Agreement. The Company agrees
to reimburse Executive for the reasonable fees and expenses of his counsel in
connection with the negotiation, execution and delivery of this Agreement and
the Option Agreement in an aggregate amount up to, but not to exceed, Five
Thousand Dollars ($5,000). The foregoing reimbursement shall be made following
presentation of one or more appropriate invoices therefor.
 
Page 7

--------------------------------------------------------------------------------


 
20. Counterparts. This Agreement may be executed in counterparts, each of which
will take effect as an original and all of which shall evidence one and the same
Agreement.
 
[Signature Page Follows]
 
Page 8

--------------------------------------------------------------------------------



In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.
 
  

Blue Holdings, Inc.     Glenn S. Palmer                     By:         Name:

--------------------------------------------------------------------------------

Larry Jacobs      

--------------------------------------------------------------------------------

(Signature) Title:  Chief Financial Officer      

 
Page 9

--------------------------------------------------------------------------------



EXHIBIT A


Employee Proprietary Information and Inventions Agreement
 
Page 1

--------------------------------------------------------------------------------

